lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 36 DB 2017 (No. 23 RST 2017)
ANN LOU|SE |\/|ART|NO FRAZ|ER : Attorney Registration No. 47611
PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| RET|RED STATUS : (Out of State)
0 R D E R
PER CUR|AM

AND NOW, this 5th day of Apri|, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated |\/|arch 24, 2017, is approved and it is ORDERED that
Ann Louise |\/|artino Frazier, who has been on Retired Status, has never been
suspended or disbarred, and has demonstrated that she has the moral qualifications,
competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.